Exhibit 10.1

 

NOMINATION, STANDSTILL AND SUPPORT AGREEMENT

 

This Nomination, Standstill and Support Agreement, dated as of July 9, 2014
(this “Agreement”), is by and among the persons and entities listed on Schedule
A hereto (collectively, the “Standard General Group” and each, individually, a
“member” of the Standard General Group), and American Apparel, Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Standard General Group beneficially owns 74,560,813 shares of
common stock of the Company, par value $0.0001 per share (the “Common Stock”)
(excluding 1,178,097 shares of Common Stock held by Standard General Master Fund
L.P. for its own account and 361,903 shares of Common Stock held by P STANDARD
GENERAL LTD. for its own account), representing approximately 42.98% of the
Common Stock issued and outstanding as of May 1, 2014; and

 

WHEREAS, the Company and the Standard General Group have determined that it is
in their respective best interests to come to an agreement with respect to
certain matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Board Matters.

 

(a)           The Directors identified on Schedule B (the “Directors”) as
resigning directors (the “Resigning Directors”) shall resign from the Board of
Directors of the Company (the “Director Resignations”) with effect on the tenth
day following the date of the Company’s filing of an Information Statement on
Schedule 14f-1 (the “Schedule 14f-1”) with the United States Securities and
Exchange Commission (the “SEC”) relating to such Director Resignations and the
Director Appointments (as defined herein) pursuant to Rule 14f-1 promulgated
under the Securities Exchange Act of 1934 (as amended) (the “Exchange Act”).

 

(b)           Immediately following the Director Resignations, the Directors
then still in office shall appoint the following individuals to fill the
vacancies resulting from the Director Resignations:  one individual designated
by Standard General L.P. (“Standard General”) to the Company to serve as a
Class A director of the Company (the “Class A Designee”), two other individuals
designated by Standard General to the Company to serve as Class B directors of
the Company (the “Class B Designees” and, together with the Class A Designee,
the “Standard General Designees”) and two other individuals

 

--------------------------------------------------------------------------------


 

mutually agreed between Standard General and the Company to serve as Class C
directors of the Company (the “Joint Designees” and together with the Standard
General Designees, the “New Board Designees”) each to serve until their
successors are duly elected and qualified (the “Director Appointments”).  David
Danziger and Allan Mayer shall each continue to serve as a Co-Chairman of the
Board.

 

(c)           Charney will not serve as a Board member or be nominated by the
Company or Standard General as a Board member.

 

(d)           As promptly as practicable following the date of this Agreement,
and in any event within five business days after the date hereof, the Company
shall file with the SEC and transmit to applicable holders of securities of the
Company the Schedule 14f-1. The Standard General Group shall promptly provide
the Company, and in any event within three business days after the date hereof,
any information reasonably necessary concerning the Standard General Designees
in connection therewith and requested by the Company within one business day
after the date hereof, including the Nomination Documents (as hereinafter
defined).

 

(e)           Each New Board Designee, other than the Class A Designee,
(i) constitutes an independent director of the Board under the rules of the NYSE
MKT LLC (an “Independent Director”), (ii) is not affiliated with or have any
material relationship with the Standard General Group and (iii) is not
affiliated with or have any material relationship with Dov Charney (“Charney”). 
The Board shall make a determination as to the Class A Designee’s independence
under applicable NYSE MKT LLC independence rules after the Director Resignations
and the Director Appointments have occurred, and, if he or she is determined to
so qualify, he or she shall be an Independent Director for all purposes
hereunder.

 

(f)            For so long as no member of the Standard General Group (other
than Charney) has breached Section 3 of this Agreement, and subject to
compliance by the members of the Board with their fiduciary duties, the Company
shall use its reasonable best efforts to cause the election, at the 2015 Annual
Meeting of Stockholders of the Company (the “2015 Annual Meeting”) of each such
New Board Designee as a director of the Company (including by including each
such New Board Designee in the Company’s proxy statement for such Annual
Meeting, recommending that the Company’s stockholders vote in favor of the
election of each such New Board Designee and otherwise supporting each such New
Board Designee for election in a manner no less rigorous and favorable than the
manner in which the Company supports its other nominees).

 

(g)           Each committee of the Board existing as of the date of this
Agreement or created after the date hereof (a “Board Committee”) shall consist
of Independent Directors, provided that (i) the Class A Designee shall be
permitted to serve on any such committee, subject to NYSE MKT LLC independence
rules and other independence rules

 

2

--------------------------------------------------------------------------------


 

under applicable law and regulation and (ii) the Suitability Committee (as
defined herein) shall have the composition set forth herein.  So long as any
Standard General Designee serves on the Board, at least one Standard General
Designee shall be offered the opportunity to be a member of each Board
Committee, provided that such Standard General Designee meets independence
requirements under applicable regulatory standards, and, upon the acceptance of
any Standard General Designee of any offer to become a member of any Board
Committee, the Board shall effect such change in the composition of such Board
Committee immediately (and no less than two business days following such
acceptance); provided further that the majority of the members of each Board
Committee shall be comprised of Independent Directors other than Standard
General Designees and at least 1/3 of the members of each such Board Committee
shall be Standard General Designees unless Standard General otherwise agrees.

 

(h)           For so long as a Standard General Designee is a member of the
Board, except as otherwise provided in Section 5(a), the Board shall not create
an executive committee, and shall cause the dissolution of any currently
existing executive committee, including the Executive Succession Committee.  For
purposes of this Section 1(g), the term “executive committee” shall include any
committee of the Board that is empowered, instructed to, tasked with or
otherwise takes any action or proposes to take any action regarding any matter
that relates to the Company’s strategic direction, extraordinary transactions or
any other matters that are of a material nature to the Company; provided that
nothing in this Section 1(g) shall prohibit the Company or the Board from
creating a committee that does not include any Standard General Designees to
consider specific matters that involve conflicts of interests between the
Company and any member of the Standard General Group (other than Charney) if it
would be prudent as a matter of law to exclude the Standard General Designees
from membership on such committee.

 

(i)            As promptly as practicable after the date hereof, and in any
event within three business days after the date hereof, the Standard General
Group and the Board shall provide to the Company an executed consent from each
New Board Designee and a completed D&O Questionnaire in the form previously
provided to the Standard General Group (collectively, the “Nomination
Documents”).  After the date hereof, each New Board Designee shall promptly
provide to the Company, as requested by the Company from time to time, such
information as the Company is entitled to reasonably receive from other members
of the Board, including as is required to be disclosed in the Schedule 14f-1 and
proxy statements under applicable law.

 

(j)            At all times while serving as a member of the Board, the New
Board Designees shall comply with all policies, procedures, processes, codes,
rules, standards and guidelines applicable to Board members, including the
Company’s code of business conduct and ethics, securities trading policies,
Regulation FD-related policies, director confidentiality policies and corporate
governance guidelines, in each case that have been identified to the New Board
Designees, and preserve the confidentiality of Company

 

3

--------------------------------------------------------------------------------


 

business and information, including discussions or matters considered in
meetings of the Board or Board Committees (all subject to Section 4 of this
Agreement); provided, however, that the Company acknowledges that Standard
General and its Affiliates (except for Charney, the “Standard General
Affiliates”) manage a large pool of capital in its normal course of business and
invest in many public and private securities, and the Company agrees that the
service of the Standard General Designees on the Board shall not prevent
Standard General and its Affiliates from investing in any companies or
businesses in the ordinary course of business of Standard General or such
Affiliates so long as such investment was not made on the basis of confidential
information received by a Standard General Designee in his or her capacity as a
member of the Board or any Committee.  For purposes of this Agreement, the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.

 

(k)           So long as any Standard General Designee is a member of the Board,
and subject to Section 2(d), the Company shall not take any action, or support
or encourage any action, to amend the Bylaws of the Company (the “Company
Bylaws”) to increase the size of the Board or change the number of votes any
member of the Board has with respect to any matter; provided, however that the
Board may amend the Company Bylaws to increase the size of the Board of
Directors in connection with any capital raising activity after the Director
Appointments have occurred with the consent of Standard General (which consent
shall not be unreasonably withheld, conditioned or delayed).

 

(l)            So long as any Standard General Designee is a member of the
Board, (i) no single individual shall serve as both Chairman of the Board and
Chief Executive Officer (“CEO”) of the Company and (ii) the Chairman of the
Board shall be an Independent Director.

 

(m)          The Company and the Standard General Group shall use their
reasonable best efforts to procure from Lion Capital (Guernsey) II Limited
(“Lion”) a waiver of Lion’s right to designate persons for nomination for
election to the Board pursuant to the Investment Agreement, dated as of
March 13, 2009, between the Company and Lion (as amended).

 

(n)           The Standard General Designees shall be appointed to the Board as
provided herein unless the representations of Standard General set forth in
Section 10(c)(ii) (viewing the independence rules of NYSE MKT LLC from the
perspective of a board of directors acting reasonably) are inaccurate with
respect to any such Standard General Designee.  In such event, Standard General
shall nominate a new Standard General Designee with respect to whom such
representations are accurate to fill such vacancy and such Standard General
Designee shall be appointed to the Board as provided herein.  Each of the Joint
Designees shall be evaluated by the Nominating and Corporate Governance
Committee.   In the event that the Nominating and Corporate Governance Committee
determines that it is unable to support any Joint Designee for appointment as

 

4

--------------------------------------------------------------------------------


 

a member of the Board, the parties hereto shall agree in good faith on a
replacement for such Joint Designee.  The parties shall use all efforts to
ensure that in no event shall the foregoing delay or prevent the appointment of
the New Board Designees as contemplated hereby.

 

2.             Certain Other Matters.

 

(a)           Standard General commits to timely provide, or to cause one or
more of its Affiliates (other than Charney) or third parties approved by the
Company to provide, additional capital or other financial support to the Company
in an aggregate amount up to $25 million, (i) to the extent necessary to permit
the Company to repay amounts due under the Credit Agreement, dated as of May 22,
2013, by and among the Company, the facility guarantors party thereto, and
Lion/Hollywood L.L.C. (as amended) and amounts related thereto (or, if any such
amounts previously have been repaid by the Company, replenishment of such
amounts used to pay such amounts), and (ii) for any other purposes as the Board,
following the Director Appointments, may determine are appropriate.  Any such
capital or financial support shall be provided on market terms reasonably agreed
by Standard General and the Company unless Standard General accepts other terms.
Standard General and the Company shall work together reasonably and in good
faith to structure the terms and conditions of the provision of such additional
capital or other financial support as soon as practicable, and in such a manner
as to comply with applicable NYSE MKT LLC rules and applicable legal
requirements.

 

(b)           Charney hereby irrevocably withdraws his letter dated June 27,
2014 providing notice to the Company of his call of a special meeting of
stockholders on September 25, 2014 (the “Special Meeting Request”).

 

(c)           Prior to the execution of this Agreement and the execution of the
Cooperation Agreement (as defined herein), the Board has amended the Rights
Agreement, dated as of June 27, 2014, between the Company and Continental Stock
Transfer & Trust Company (the “Rights Agreement”) to fix the Final Expiration
Date (as defined in the Rights Agreement) to 5:00 p.m. Eastern Time on July 24,
2014 and to clarify that no Person shall become an “Acquiring Person” under the
Rights Agreement as a result of (i) the negotiation of and entry into this
Agreement, (ii) the performance of such Person’s obligations or the exercise of
such Person’s rights under this Agreement or (iii) the performance of
obligations or the exercise of rights under the Letter Agreement, including but
not limited to entry into the Cooperation Agreement and the other agreements and
arrangements described in the Letter Agreement (including, without limitation,
the SG Loan Documents and related pledge of Additional Shares and Original
Shares, and the Warrant Agreements and Warrants, in each case as such
capitalized terms are defined in the Letter Agreement), and the performance of
obligations or the exercise of rights thereunder.  The Company shall not assert
that any communications, agreements or any other actions taken by or among the
members of the Standard General Group in connection with the negotiation of this
Agreement or otherwise have caused or would cause the Standard General Group or
any member thereof to become an “Acquiring

 

5

--------------------------------------------------------------------------------


 

Person” under the Rights Agreement, and the Company shall oppose any such claim
asserted by any stockholder of the Company.

 

(d)           Promptly following the execution of this Agreement, the Board
shall amend and restate the Company Bylaws to the form adopted on October 1,
2010, except that the size of the Board shall be fixed at nine directors.

 

(e)           Between the date hereof and the Director Appointments, except with
the prior written consent of Standard General (which consent shall not be
unreasonably withheld, conditioned or delayed), the Company shall, and shall
cause its subsidiaries to, conduct its business in the ordinary course in all
material respects, consistent with past practice.

 

(f)            The Company shall honor and comply with all severance
arrangements between the Company and any of its employees or directors entered
into or modified between May 1, 2014 and the date hereof that have been
disclosed to Standard General in writing prior to the date hereof (including
such arrangements pending final documentation, the material terms of which have
been disclosed in writing to Standard General).  The Company represents that all
such arrangements have been disclosed to Standard General in writing prior to
the date hereof, and agrees that no further such arrangements will be entered
into or modified prior to the occurrence of the Director Resignations and the
Director Appointments.

 

(g)           The Company shall abide by its obligations under its Amended and
Restated Certificate of Incorporation, the Company Bylaws and other
indemnification agreements in effect on the date hereof (it being understood
that no such agreements have been entered into within the last three months
other than in the ordinary course of business consistent with past practice and
not in connection with the matters contemplated hereby) to indemnify its
existing Independent Directors and officers and all New Board Designees for any
damages arising out of actions to remove Charney as CEO and all related matters,
including negotiation and execution of this Agreement and the transactions and
covenants contemplated thereby.

 

(h)           Concurrently with the execution of this Agreement, Charney and
Standard General shall enter into a cooperation agreement (the “Cooperation
Agreement”) in the form previously provided to the Company.  The Cooperation
Agreement shall not be amended in any manner, terminated or superseded, directly
or indirectly, to circumvent any of the agreements contemplated by this
Agreement.

 

3.             Standstill.  Until completion of the 2015 Annual Meeting, no
member of the Standard General Group or any of its Affiliates (as to the
Standard General parties, Affiliates that are directly or indirectly controlled
by Soohyung Kim or his successor as Chief Executive Officer of Standard General
(the “Controlled Affiliates”)), directly or indirectly, shall:

 

6

--------------------------------------------------------------------------------


 

(a)           (i) solicit proxies or written consents of holders of Common Stock
or become a “participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated under the Exchange Act) in or assist any other person
in any “solicitation” of any proxy, consent or other authority (as such terms
are defined under the Exchange Act) with respect to any shares of Common Stock
(other than such encouragement, advice or influence as is consistent with the
Board’s recommendation in connection with such matter) (for the avoidance of
doubt, excluding such activities among members of the Standard General Group and
their Controlled Affiliates); or (ii) encourage any other person to solicit or
withhold any proxy, consent or other authority with respect to any shares of
Common Stock or otherwise advise, encourage or influence any other person with
respect to voting any shares of Common Stock (other than such encouragement,
advice or influence as is consistent with the Board’s recommendation in
connection with such matter);

 

(b)           form or join in a partnership, limited partnership, syndicate or
other group, including a “group” as defined under Section 13(d) of the Exchange
Act, with respect to the Common Stock (for the avoidance of doubt, excluding any
group composed solely of members of the Standard General Group and their
Controlled Affiliates) or otherwise support or participate in any effort by any
third party with respect to the matters set forth in clause (a) above;

 

(c)           present at any Special Meeting of Stockholders or through action
by written consent any proposal for consideration for action by stockholders or
seek the removal of any member of the Board or propose any nominee for election
to the Board or seek representation on the Board (excluding the actions of any
Standard General Designee taken in his or her capacity as a member of the
Board);

 

(d)           grant any proxy, consent or other authority to vote with respect
to any matters (other than to the named proxies included in the Company’s proxy
card for any Special Meeting of Stockholders) or deposit any shares of Common
Stock in a voting trust or subject them to a voting agreement or other
arrangement of similar effect with respect to any Special Meeting (except as
provided in Section 4 below or as among members of the Standard General Group
and their Controlled Affiliates) or action by written consent (excluding
customary brokerage accounts, margin accounts, prime brokerage accounts and the
like);

 

(e)           without the prior approval of a majority of the members of the
Board who are not Standard General Designees, separately or in conjunction with
any other person or entity in which it is or proposes to be either a principal,
partner or financing source, publicly propose or participate in, effect or seek
to effect, any extraordinary corporate transaction, tender offer or exchange
offer, merger, acquisition, reorganization, restructuring, recapitalization,
change in the Company’s dividend policy, change in the Company’s Amended and
Restated Certificate of Incorporation or the Company Bylaws (other than as
contemplated by this Agreement), business combination involving the

 

7

--------------------------------------------------------------------------------


 

Company or a material amount of the assets or businesses of the Company or any
action which would result in a class of securities of the Company being delisted
from a national securities exchange or to ceasing to be authorized to be quoted
in an inter-dealer quotation system of a registered national securities
association or becoming eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act or encourage any other person in any such
activity (excluding the actions of any Standard General Designee taken in his or
her capacity as a member of the Board).  Notwithstanding the foregoing, the
Company agrees that the Standard General Group shall not be deemed to be in
breach of this Agreement in the event that a Standard General Designee receives
an unsolicited inquiry regarding a potential transaction proposed by a third
party, does not engage in any negotiations or substantive discussions without
the prior approval of the Board (including by a majority of the members who are
not Standard General Designees) and promptly apprises the Company’s lead
independent director of the foregoing if required by his or her fiduciary duties
to the Company;

 

(f)            purchase or cause to be purchased or otherwise acquire or agree
to acquire beneficial ownership of any shares of Common Stock (other than in
connection with a stock split, dividend or similar transaction); provided,
however, that any Common Stock (i) received by Standard General Designees as
equity grants in connection with their service as directors or officers of the
Company or (ii) acquired by Charney in connection with his anti-dilution
agreement (in the form in effect as of the date hereof and without amendments
thereto) shall not be deemed to be beneficially owned by the Standard General
Group under this clause (f); provided further, that the consummation of the
agreements and arrangements contemplated by the June 25, 2014 Letter Agreement
among certain members of the Standard General Group (in the form filed by
Charney on June 27, 2014 with the SEC and without amendments thereto, the
“Letter Agreement”) shall not be deemed to violate this clause (f);

 

(g)           disclose any intention, plan or arrangement inconsistent with the
foregoing;

 

(h)           instigate, encourage, join, act in concert with or assist any
third party to do any of the foregoing;

 

(i)            take any action that would reasonably be expected to require the
Company to make a public announcement regarding the possibility of any of the
events described in this Section 3; or

 

(j)            request that the Company or the Board or any of their respective
representatives amend or waive any provision of this Section 3 (including this
sentence) or for the Board to specifically invite any member of the Standard
General Group to take any of the actions prohibited by this Section 3.

 

8

--------------------------------------------------------------------------------


 

The foregoing provisions of this Section 3 shall not be deemed to prohibit the
transfer of shares of Common Stock beneficially owned by any member of the
Standard General Group to any of its Affiliates, provided that such Affiliate
agrees to be bound by the terms and conditions of this Agreement as a member of
the Standard General Group.

 

4.             Voting.  Until completion of the 2015 Annual Meeting, (i) each
member of the Standard General Group and its Affiliates (in respect of Charney)
and its Controlled Affiliates (in respect of Standard General) shall cause all
Common Stock beneficially owned by them as of the record date for any Annual or
Special Meeting of Stockholders (the “Applicable Record Date Holding”) to be
present at such meeting for quorum purposes, and (ii) to the extent that the
Applicable Record Date Holding exceeds 33 and one-third percent of the
outstanding Common Stock at any Annual or Special Meeting of Stockholders or any
adjournments or postponements thereof, the Standard General Group shall cause
any excess stock over 33 and one-third percent of the outstanding Common Stock
to be voted for any proposals or other business that comes before any such
meeting in proportion to the votes for such proposals or other business cast by
the other stockholders of the Company voting at such meeting; provided, that
nothing contained herein shall prevent Charney from performing his obligations
under the Investment Voting Agreement, dated March 13, 2009, between Charney and
Lion Capital (Guernsey) II Limited (in the form in effect as of the date hereof
and without amendments thereto).

 

5.             Investigation of Chief Executive Officer.

 

(a)           No later than one business day following the Director
Resignations, the Company shall form a committee of the Board (the “Suitability
Committee”) consisting of David Danziger, one Standard General Designee and one
Joint Designee.  All decisions of the Suitability Committee shall be made by
majority vote of the members of the Suitability Committee.  The Suitability
Committee shall oversee the investigation (the “Investigation”) of alleged
misconduct by Charney.  In connection with the Investigation, and subject to the
timeframe for the Investigation set forth in Section 5(b), FTI Consulting, Inc.
(“FTI”) shall be permitted to complete its investigation pursuant to FTI’s
existing engagement with the Company, including having full and unrestricted
access to relevant employees, servers and Company-owned equipment. Charney
agrees to be interviewed as part of the Investigation, and Charney may make a
statement to the applicable representatives of FTI in connection with such
interview.

 

(b)           The Investigation shall continue until the Suitability Committee
determines, consistent with its fiduciary duties, that the Investigation is
complete, provided that the Suitability Committee shall use its reasonable best
efforts to conclude the Investigation as promptly as practicable but no later
than 30 days after the date hereof (the “Completion Date”) (subject to any
extensions that the Suitability Committee, by majority vote, determines in good
faith are reasonably required to satisfy its members’ fiduciary duties or to
comply with formal and informal requests from auditors, regulators

 

9

--------------------------------------------------------------------------------


 

and other governmental authorities).  Based on the findings of the
Investigation, the Suitability Committee shall determine, by majority vote and
in good faith and consistent with its members’ fiduciary duties, whether it is
appropriate under the circumstances for Charney to be reinstated as CEO of the
Company or serve as an officer or employee of the Company or any of its
subsidiaries (the “Clearance Determination”).  The Clearance Determination shall
be made (based solely on the information available to the Suitability Committee
at the time of such determination) no later than the earlier of (i) 10 days
after the conclusion of the Investigation under this Section 5(b), and (ii) the
Completion Date if (x) the Investigation is not concluded by the Completion Date
and (y) Charney so elects in writing not later than 15 days prior to the
Completion Date.

 

(c)           Not less than one week prior to the Suitability Committee making
its final determination pursuant to Section 5(b), the Suitability Committee
shall provide Charney and his legal advisors the opportunity to meet with the
Suitability Committee (such meeting, the “Preliminary Meeting”).  At the
Preliminary Meeting, Charney and his legal advisors shall be presented a summary
of the evidence and preliminary findings of the Investigation.  Charney and his
legal advisors shall be given a reasonable opportunity to ask questions and
respond to such evidence and preliminary findings at such Preliminary Meeting. 
A final meeting between the Suitability Committee and Charney and his legal
advisors shall be held prior to the Suitability Committee making its final
determination under Section 5(b) (such meeting, the “Final Meeting”).  At the
Final Meeting, Charney and his legal advisors shall be given another opportunity
to ask questions and respond to the evidence and preliminary findings presented
at the Final Meeting or the Preliminary Meeting.  Nothing shall prevent the
Suitability Committee from holding additional meetings, in addition to the
Preliminary Meeting and the Final Meeting, with Charney and his legal advisors
relating to the Investigation and/or the Suitability Committee’s Clearance
Determination.  Charney shall not, in any way, interfere with or attempt to
influence the outcome of the Investigation.  Unless specific authorization has
been granted by the Suitability Committee, Charney shall not directly or
indirectly access the Company’s computer systems; provided, however, that upon
request, Charney shall be provided with a copy of his Company email mailbox.

 

(d)           Charney shall not serve as CEO of the Company or serve as an
officer or employee of the Company or any of its subsidiaries unless and until
the Investigation is completed and the Suitability Committee makes a Clearance
Determination in favor of such service.  From the date hereof through the date
of the Clearance Determination, Charney shall serve as a consultant to the
Company with no supervisory authority over any employees of the Company.  The
terms of such consulting relationship shall be negotiated by the Board as soon
as practicable following the Director Appointments.  Pursuant to such consulting
relationship, from the date hereof through the date of the Clearance
Determination, Charney shall receive compensation equal to the base salary
payable under his existing employment agreement with the Company (without
duplication of any payments received in connection with his employment
agreement).

 

10

--------------------------------------------------------------------------------


 

(e)                                  Charney agrees, without prejudice to any
claim for damages relating to allegations of wrongful dismissal, to stay the
pending arbitration proceeding relating thereto (the “Arbitration”) until the
Suitability Committee makes its Clearance Determination under Section 5(b).  If
the Suitability Committee makes a Clearance Determination that permits Charney
to be reinstated as CEO, and Charney is reinstated as CEO, Charney agrees to
promptly dismiss with prejudice all claims asserted or that could have been
asserted by Charney in the Arbitration (and, for the avoidance of doubt, not to
bring future claims relating thereto in arbitration or litigation).

 

6.                                      Public Announcements; Non Disparagement.

 

(a)                                 Promptly following the execution of this
Agreement, the Company and the Standard General Group shall announce this
Agreement and the material terms hereof by means of a jointly issued press
release in the form attached hereto as Exhibit B (the “Press Release”).  Neither
the Company (and the Company shall cause each of its Affiliates, and its and
their directors and officers not to) nor the Standard General Group or any
Controlled Affiliate of Standard General or Affiliate of Charney shall (and each
shall cause their respective directors and officers not to) make or cause to be
made any public announcement or public statement that is inconsistent with or
contrary to the statements made in the Press Release, except as required by law
or the rules of any stock exchange or with the prior written consent of Standard
General, the Company and Charney.  The Company acknowledges that members of the
Standard General Group intend to file this Agreement and the Press Release as an
exhibit to its Schedule 13D pursuant to an amendment that the Company will have
an opportunity to review in advance.

 

(b)                                 The members of the Standard General Group,
their respective officers, directors, representatives and Affiliates (with
respect to the Standard General parties, their Controlled Affiliates) shall
refrain from making or causing to be made to any third party, including but not
limited to by press release or similar public statement to the press or media or
to any analyst, any statement or announcement, whether orally or in writing,
that disparages or otherwise negatively reflects upon the Company, its
employees, officers or directors or any person who has served as an employee,
officer or director of the Company in the past, or who serves on or following
the date of this Agreement as an employee, officer or director of the Company. 
The Company and its directors, officers and employees (including the Resigning
Directors) shall refrain from making or causing to be made to any third party,
including but not limited to by press release or similar public statement to the
press or media or to any analyst, any statement or announcement, whether orally
or in writing, that disparages or otherwise negatively reflects upon Standard
General, the Standard General Affiliates or (subject to the final results of the
Investigation as determined by the Suitability Committee) Charney, except
disclosures relating to Charney to the extent the Company in good faith
determines such disclosure is required as a result of applicable law,
regulation, order by a governmental authority or

 

11

--------------------------------------------------------------------------------


 

SEC or stock exchange rules, or is required or advisable in connection with any
arbitration or other legal proceeding. The non-disparagement agreements set
forth in this Section 6(b) shall not apply to any statement, position, argument,
briefing or communication of any nature that takes place in or relates to the
Arbitration or any legal proceeding.

 

7.                                      Company Philosophy.  In the Press
Release, Standard General shall publicly affirm its commitment to the Company’s
sweatshop-free, “Made in the USA” manufacturing philosophy, maintaining the
Company’s manufacturing headquarters in Los Angeles, California, and the
Company’s tradition of passion, creativity, contrarian thinking, social
responsibility, ethical business practices and fair treatment of employees.

 

8.                                      Confidentiality Agreement.  The Company
hereby agrees that: (i) the Standard General Designees are permitted to and may
provide confidential information to certain specified persons subject to and
solely in accordance with the terms of the confidentiality agreement in the form
attached hereto as Exhibit B (the “Confidentiality Agreement”) (which the
Standard General Group shall execute and deliver to the Company simultaneously
with the Standard General Group’s execution and delivery of this Agreement) and
(ii) the Company shall execute and deliver the Confidentiality Agreement to the
Standard General Group substantially contemporaneously with execution and
delivery thereof by the other signatories thereto.

 

9.                                      Mutual Release; Reservation of Rights;
No Admission.

 

(a)                                 The Company, on the one hand, and the
Standard General Group, on the other hand, on behalf of themselves and for all
of their past and present affiliated, associated, related, parent and subsidiary
entities, joint ventures and partnerships, successors, assigns, and the
respective owners, officers, directors, partners, members, managers, principals,
parents, subsidiaries, predecessor entities, agents, representatives, employees,
shareholders, advisors, consultants, attorneys, heirs, executors,
administrators, successors and assigns of any said person or entity, security
holders of any said person or entity, and any other person claiming (now or in
the future) through or on behalf of any of said persons or entities
(collectively “Released Persons”), irrevocably and unconditionally release,
settle, acquit and forever discharge the other and all of their Released
Persons, from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, amounts, demands, losses, controversies, contentions,
complaints, promises, accountings, bonds, bills, debts, dues, sums of money,
expenses, specialties and fees and costs (whether direct, indirect or
consequential, incidental or otherwise, including attorney’s fees or court
costs, of whatever nature) incurred in connection therewith of any kind
whatsoever, whether known or unknown, suspected or unsuspected, in their own
right, representatively, derivatively or in any other capacity, in law or in
equity or liabilities of whatever kind or character, arising under federal,
state, foreign, or common law or the laws of any other relevant jurisdiction
(the “Claims”), to the extent such Claims have arisen, could have arisen, arise
now, or hereafter may arise out of the

 

12

--------------------------------------------------------------------------------


 

allegations, facts, events, transactions, acts, occurrences, statements,
representations, misrepresentations, omissions or any other matter, thing, or
cause whatsoever, or any series thereof, embraced, involved, arising out of or
set forth in the formation of the Standard General Group, its acquisition prior
to the date hereof of beneficial ownership of Common Stock, the public
disclosure by its members with respect thereto, any existing arrangements or
agreements between Charney and any Standard General Affiliates and those
contemplated by the Letter Agreement, the Special Meeting Request, actions taken
by the Suitability Committee (as to the Company and the Suitability Committee),
the negotiation of this Agreement and, if the Suitability Committee makes a
Clearance Determination that is favorable to Charney, actions taken to remove
Charney from his position as CEO (collectively, the “Released Claims”);
provided, however, the Released Claims shall not include claims to enforce the
terms of this Agreement. It is further understood and agreed that each of the
parties expressly waives all rights as to the Released Claims under Section 1542
of the California Civil Code. Said Section reads as follows: “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

(b)                                 The parties acknowledge and agree that they
may be unaware of or may discover facts in addition to or different from those
which they now know, anticipate or believe to be true related to or concerning
the Released Claims.  The parties know that such presently unknown or
unappreciated facts could materially affect the claims or defenses of a party or
parties. It is nonetheless the intent of the parties to give a full, complete
and final release and discharge of the Released Claims. In furtherance of this
intention, the releases herein given shall be and remain in effect as full and
complete releases with regard to the Released Claims notwithstanding the
discovery or existence of any such additional or different claim or fact. To
that end, with respect to the Released Claims only, the parties expressly waive
and relinquish any and all provisions, rights and benefits conferred by any law
of the United States or of any state or territory of the United States or of any
other relevant jurisdiction, or principle of common law, under which a general
release does not extend to claims which the parties do not know or suspect to
exist in their favor at the time of executing the release, which if known by the
parties might have affected the Parties’ settlement. The parties acknowledge and
agree that the inclusion of this Section 9(b) was separately bargained for and
is a material term of this Agreement.

 

(c)                                  The parties hereto reserve all rights not
specifically limited by this Agreement.  Nothing in this Agreement shall be
construed as an admission of liability or fault by any party hereto, which
liability and fault, with respect to each party hereto, are expressly denied by
such party.

 

13

--------------------------------------------------------------------------------


 

(d)                                 In connection with any arbitration or
litigation proceeding brought by Charney against any of the Released Persons
relating to allegations of wrongful dismissal or related matters, the prevailing
party, as determined by the final judgment of an arbitrator or a court of
competent jurisdiction (as applicable), shall be entitled to reimbursement for
all reasonable legal fees and costs incurred in connection therewith.

 

10.                               Representations and Warranties.

 

(a)                                 Each party represents and warrants to each
other party that: (i) such party has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;
(ii) this Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such party, enforceable against
such party in accordance with its terms; and (iii) this Agreement will not
result in a violation of any terms or conditions of any agreements to which such
person is a party or by which such party may otherwise be bound or of any law,
rule, license, regulation, judgment, order or decree governing or affecting such
party.

 

(b)                                 The Company represents and warrants to the
Standard General Group that the Rights Agreement has been amended so that the
negotiation of and entry into this Agreement and the performance by the Standard
General Group of its obligations hereunder and under the Letter Agreement would
not cause the Standard General Group or any member thereof to become an
“Acquiring Person” under the Rights Agreement.

 

(c)                                  Each member of the Standard General Group
represents and warrants to the Company (i) that, as of the date of this
Agreement, the Standard General Group beneficially owns 74,560,813 shares of
Common Stock and that no Controlled Affiliate of any member of the Standard
General group beneficially owns any shares of common Stock other than as a
member of the Standard General Group (excluding 1,178,097 shares of Common Stock
held by Standard General Master Fund L.P. for its own account and 361,903 shares
of Common Stock held by P STANDARD GENERAL LTD. for its own account), (ii) that
each New Board Designee, other than the Class A Designee is “independent” under
the rules of the NYSE MKT LLC and is not affiliated with and does not have any
material relationship with the Standard General Group and is not affiliated with
and does not have any relationship with Dov Charney and  (iii) that it has no
agreements, arrangements or understandings (written or oral) with respect to any
shares of Common Stock (including voting arrangements) other than this
Agreement, the Letter Agreement the other agreements referenced herein.

 

11.                               Miscellaneous.  The parties acknowledge and
agree that if for any reason any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached,
immediate and irreparable harm or injury would be caused for which money damages
would not be an adequate remedy.  Accordingly, each party agrees that in
addition to other remedies the other party shall be entitled to at law or
equity, the other party shall be entitled to seek an injunction or injunctions
to

 

14

--------------------------------------------------------------------------------


 

prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the Court of Chancery or other
federal or state courts of the State of Delaware.  Furthermore, each of the
parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, (d) irrevocably waives the right to trial by jury and
(e) irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address set forth in Section 14
(if applicable), the address of such party’s principal place of business (if the
address of such party is not set forth in Section 14) or such party’s address as
determined pursuant to applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.  For avoidance of doubt, the provisions of subsections (a) through (e) of
this Section 11 do not apply to any arbitration or litigation between or among
any of the Released Persons relating to Charney’s employment by the Company and
his dismissal from such employment.

 

12.                               No Waiver.  Any waiver by any party of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Agreement.  The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

13.                               Entire Agreement.  This Agreement, the
Confidentiality Agreement, the Letter Agreement and the Cooperation Agreement
contain the entire understanding of the parties with respect to the subject
matter hereof.

 

14.                               Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein shall be in
writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

If to the Company:

 

15

--------------------------------------------------------------------------------


 

American Apparel, Inc.

747 Warehouse Street

Los Angeles, CA 90021

Attention:

General Counsel

Email:

tobiaskeller@AmericanApparel.net

 

With a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Attention:

Jeffrey H. Cohen

 

David C. Eisman

Email:

jeffrey.cohen@skadden.com

 

david.eisman@skadden.com

 

If to the Standard General Group:

 

c/o Standard General L.P.

767 Fifth Avenue, 12th Floor

New York, New York 10153

Attention:

Gail Steiner

Email:

gsteiner@standgen.com

 

 

With copies to (which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:

Jonathan E. Levitsky

Email:

jelevitsky@debevoise.com

 

 

and

 

 

 

Glaser, Weil, Fink, Howard, Avchen & Shapiro LLP

10250 Constellation Blvd., 19th Floor

Los Angeles, California 90067

Attention:

Jeffrey C. Soza

Email:

jsoza@glaserweil.com

 

15.                               Counterparts.  This Agreement may be executed
in two or more counterparts which together shall constitute a single agreement.

 

16

--------------------------------------------------------------------------------


 

16.                               Successors and Assigns.  This Agreement shall
not be assignable by any of the parties hereto.  This Agreement, however, shall
be binding on successors of the parties hereto.

 

17.                               Third Party Beneficiaries.  The Directors
identified on Schedule B shall be, and are hereby, named as an express
third-party beneficiaries of Sections 2(f), 6(b) and 9 of this Agreement, with
full rights as such.  Except as otherwise provided by the preceding sentence,
this Agreement is not enforceable by any persons other than the parties hereto.

 

18.                               Interpretation and Construction.  Each party
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel.  Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation.  Accordingly, any rule of law or any legal decision
that would require interpretation of any ambiguities in this Agreement against
any party that drafted or prepared it is of no application and is hereby
expressly waived by each party hereto, and any controversy over interpretations
of this Agreement shall be decided without regards to events of drafting or
preparation.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  The term “including” shall be deemed to mean “including without
limitation” in all instances.

 

19.                               Liability Several and Not Joint. 
Notwithstanding anything contained herein to the contrary, the obligations of
the members of the Standard General Group hereunder are several and not joint or
collective.

 

20.                               Amendments.  This Agreement may only be
amended pursuant to a written agreement executed by Standard General, Charney
and the Company and approved by a majority of the members of the Board who are
not Standard General Designees.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has executed this Agreement as of the date first
above written.

 

AMERICAN APPAREL, INC.

 

 

By:

/s/ John Luttrell

 

Name:

John Luttrell

 

Title:

Interim Chief Executive Officer, Executive Vice President and Chief Financial
Officer

 

 

 

STANDARD GENERAL L.P.

 

 

By:

/s/ David Glazek

 

Name:

David Glazek

 

Title:

Partner

 

 

 

STANDARD GENERAL MASTER FUND L.P.

 

 

By:

/s/ David Glazek

 

Name:

David Glazek

 

Title:

Partner of its investment manager

 

 

 

P STANDARD GENERAL LTD.

 

 

By:

/s/ David Glazek

 

Name:

David Glazek

 

Title:

Partner of its investment manager

 

 

 

DOV CHARNEY

 

 

/s/ Dov Charney

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Standard General L.P.

Standard General Master Fund L.P.

P STANDARD GENERAL LTD.

Dov Charney

 

19

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Dov Charney *

Alberto Chehebar *

David Danziger

Robert Greene *

Marvin Igelman *

Billy Mauer *

Allan Mayer

 

--------------------------------------------------------------------------------

* Denotes Resigning Directors

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AGREEMENT

 

AMERICAN APPAREL, INC.

 

July 9, 2014

 

To: Each of the persons or entities listed on Schedule A hereto (collectively,
the “Standard General Group” or “you” and each, individually, a “member” of the
Standard General Group)

 

Ladies and Gentlemen:

 

This letter agreement shall become effective upon the appointment of any
Standard General Designee to the Board of Directors (the “Board”) of American
Apparel, Inc. (the “Company”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Nomination, Standstill
and Support Agreement, dated as of July 9, 2014 (the “Nomination, Standstill and
Support Agreement”), by and among the Company and the members of the Standard
General Group.

 

The Company acknowledges and agrees that, subject to the terms of this letter
agreement, each Standard General Designee may, if and to the extent he or she
desires to do so, confidentially disclose information he or she obtains while
serving as a member of the Board to you and the persons set forth on Schedule B
hereto (collectively, the “Specified Standard General Personnel”), and may
discuss such information with any and all such persons.  As a result, you may
receive certain non-public information regarding the Company.  You acknowledge
that this information is proprietary to the Company and may include trade
secrets or other business information the disclosure of which could harm the
Company.  In consideration of, and as a condition of, such information being
furnished to you and, subject to the restrictions in paragraph 2, you agree to
treat such information (regardless of the manner in which it is furnished,
including in written or electronic format or orally, gathered by visual
inspection or otherwise), together with the relevant portion of any notes,
analyses, reports, models, compilations, studies, interpretations, documents,
records or extracts thereof to the extent containing, referring, relating to,
based upon or derived from such information, in whole or in part (collectively,
“Evaluation Material”), in accordance with the provisions of this letter
agreement.

 

1.                                      The term “Evaluation Material” does not
include information that (i) is or has become generally available to the public
other than as a result of a direct or indirect disclosure by you or the
Specified Standard General Personnel in violation of this letter agreement,
(ii) was within your or any of the Specified Standard General Personnel’s

 

--------------------------------------------------------------------------------


 

possession on a non-confidential basis prior to its being furnished to you by
any Standard General Designee, or by or on behalf of the Company or its agents,
representatives, attorneys, advisors, directors, officers or employees
(collectively, the “Company Representatives”), or (iii) is received from a
source other than any Standard General Designee, the Company or any of the
Company Representatives; provided, that in the case of clauses (ii) and
(iii) above, the source of such information was not known by you to be bound by
a contractual, legal or fiduciary obligation of confidentiality to any other
person with respect to such information at the time the information was
disclosed to you.

 

2.                                      You and the Specified Standard General
Personnel shall, and you shall cause the Specified Standard General Personnel
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner without the prior written consent
of the Company; provided, however, that you may privately disclose any of such
information to the Specified Standard General Personnel (i) who need to know
such information for the sole purpose of advising you with respect to your
investment in the Company and (ii) who are informed by you of the confidential
nature of such information; provided, further, that you will be responsible for
any violation of this letter agreement by the Specified Standard General
Personnel as if they were parties hereto.  It is understood and agreed that no
Standard General Designee shall disclose to you or the Specified Standard
General Personnel any Legal Advice (as defined below) that may be included in
the Evaluation Material with respect to which such disclosure would constitute a
waiver of the Company’s attorney-client privilege or attorney work product
privilege; provided, however, that a Standard General Designee may provide such
disclosure of Legal Advice if such Standard General Designee shall not have
taken any action, or failed to take any action, that has the purpose or effect
of waiving attorney-client privilege or attorney work product privilege with
respect to any portion of such Legal Advice. “Legal Advice” as used herein shall
be solely and exclusively limited to the advice provided by legal counsel and
shall not include any factual information or the formulation or analysis of
business strategy that is not protected by the attorney-client or attorney work
product privilege.

 

3.                                      In the event that you or any of the
Specified Standard General Personnel are required or requested by applicable
interrogatory, subpoena or any similar process relating to any legal proceeding,
investigation, hearing or otherwise to disclose any of the Evaluation Material,
you will promptly notify (except where such notice would be legally prohibited)
the Company in writing by electronic mail and certified mail so that the Company
may seek a protective order or other appropriate remedy (and, if the Company
seeks such an order, you will provide such cooperation as the Company shall
reasonably request), at the Company’s sole cost and expense. Nothing herein
shall be deemed to prevent you or the Specified Standard General Personnel, as
the case may be, from honoring a subpoena, legal process or other legal
requirement that requires or requests discovery, disclosure or production of the
Evaluation Material if (a) you produce or disclose only that portion of the
Evaluation Material which your outside legal counsel of

 

2

--------------------------------------------------------------------------------


 

national standing advises you is legally required to be so produced or disclosed
and you inform the recipient of such Evaluation Material of the confidential
nature of such Evaluation Material; or (b) the Company consents in writing to
having the Evaluation Material produced or disclosed pursuant to the subpoena,
legal process or other legal requirement or request.  In no event shall you or
any of the Specified Standard General Personnel oppose action by the Company, at
its sole expense, to obtain a protective order or other relief to prevent the
disclosure of the Evaluation Material or to obtain reliable assurance that
confidential treatment will be afforded the Evaluation Material.  For the
avoidance of doubt, it is understood that there shall be no “legal requirement”
requiring you to disclose any Evaluation Material solely by virtue of the fact
that, absent such disclosure, you would be prohibited from purchasing, selling,
or engaging in derivative or other voluntary transactions with respect to the
Common Stock or otherwise proposing or making an offer to do any of the
foregoing, or you would be unable to file any proxy materials in compliance with
Section 14(a) of the Exchange Act or the rules promulgated thereunder. The
foregoing obligations and requirements in this paragraph shall not be required
or apply in connection with disclosures made to the extent required by law to,
or requested by, a federal or state regulatory agency, self-regulatory
organization or supervisory authority in the course of such authority’s routine
examinations or supervisory inspections not related to the Company; provided
that you agree to promptly notify the Company of any actual disclosures made so
long as you are permitted to do so under applicable law.

 

4.                                      You acknowledge that (a) neither the
Company nor any Company Representative makes any representation or warranty,
express or implied, as to the accuracy or completeness of any Evaluation
Material, and (b) neither the Company nor any Company Representative shall have
any liability to you or to any of the Specified Standard General Personnel
relating to or resulting from the use of the Evaluation Material or any errors
therein or omissions therefrom, except in the case of fraud.

 

5.                                      All Evaluation Material shall remain the
property of the Company. Neither you nor any of the Specified Standard General
Personnel shall by virtue of any disclosure or use of any Evaluation Material
acquire any rights with respect thereto, all of which rights (including all
intellectual property rights) shall remain exclusively with the Company.  At any
time after the date on which no Standard General Designee is a director of the
Company, upon the written request of the Company for any reason, you will
promptly return to the Company or destroy, at your election, all hard copies of
the Evaluation Material and use commercially reasonable efforts to permanently
erase or delete all electronic copies of the Evaluation Material in your or any
of the Specified Standard General Personnel’s possession or control (and, upon
the written request of the Company, shall promptly certify to the Company that
such Evaluation Material has been destroyed, erased or deleted, as the case may
be); provided, however, that you may retain such copies of Evaluation Material
as may be required to be retained by you pursuant to applicable law, regulation
or as part of your bona fide information technology system

 

3

--------------------------------------------------------------------------------


 

back-ups or your internal compliance policies.  Notwithstanding the destruction,
return or erasure or deletion of Evaluation Material, you and the Specified
Standard General Personnel will continue to be bound by the obligations
contained herein.

 

6.                                      You acknowledge, and will advise the
Specified Standard General Personnel, that the Evaluation Material may
constitute material non-public information under applicable federal and state
securities laws, and that the United States securities laws prohibit any person
who has received from an issuer any material, non-public information from
purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

7.                                      You hereby represent and warrant to the
Company that (i) you have all requisite power and authority to execute and
deliver this letter agreement and to perform your obligations hereunder,
(ii) this letter agreement has been duly authorized, executed and delivered by
you, and is a valid and binding obligation, enforceable against you in
accordance with its terms, (iii) this letter agreement will not result in a
violation of any terms or conditions of any agreements to which you are a party
or by which you may otherwise be bound or of any law, rule, license, regulation,
judgment, order or decree governing or affecting you, and (iv) your entry into
this letter agreement does not require approval by any owners or holders of any
equity or other interest in you (except as has already been obtained).

 

8.                                      Any waiver by the Company of a breach of
any provision of this letter agreement shall not operate as or be construed to
be a waiver of any other breach of such provision or of any breach of any other
provision of this letter agreement. The failure of the Company to insist upon
strict adherence to any term of this letter agreement on one or more occasions
shall not be considered a waiver or deprive the Company of the right thereafter
to insist upon strict adherence to that term or any other term of this letter
agreement.

 

9.                                      You acknowledge and agree that the value
of the Evaluation Material to the Company is unique and substantial, but may be
impractical or difficult to assess in monetary terms. You further acknowledge
and agree that in the event of an actual or threatened violation of this letter
agreement, immediate and irreparable harm or injury would be caused for which
money damages would not be an adequate remedy. Accordingly, you acknowledge and
agree that, in addition to any and all other remedies which may be available to
the Company at law or equity, the Company shall be entitled to seek an
injunction or injunctions to prevent breaches of this letter agreement and to
enforce specifically the terms and provisions of this letter agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware.

 

10.                               Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the Court of Chancery or other
federal or state courts of the State of

 

4

--------------------------------------------------------------------------------


 

Delaware in the event any dispute arises out of this letter agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this letter agreement
in any court other than the Court of Chancery or other federal or state courts
of the State of Delaware, and (d) irrevocably waives the right to trial by jury,
and (e) irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address set forth in Section 12.
THIS LETTER AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

11.                               This letter agreement and the Nomination,
Standstill and Support Agreement contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersedes all prior
or contemporaneous agreements or understandings, whether written or oral.  This
letter agreement may be amended only by an agreement in writing executed by the
parties hereto.

 

12.                               All notices, consents, requests, instructions,
approvals and other communications provided for herein shall be in writing and
shall be deemed validly given, made or served, if (a) given by email, when such
email is sent to the email address set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
subsection:

 

If to the Company:

 

 

American Apparel, Inc.

 

747 Warehouse Street

 

Los Angeles, CA 90021

 

Attention:

General Counsel

 

Email:

tobiaskeller@AmericanApparel.net

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

300 South Grand Avenue, Suite 3400

 

Los Angeles, California 90071

 

Attention:

Jeffrey H. Cohen

 

 

David C. Eisman

 

Email:

jeffrey.cohen@skadden.com

 

 

david.eisman@skadden.com

 

5

--------------------------------------------------------------------------------


 

 

If to the Standard General Group:

 

 

 

c/o Standard General L.P.

 

767 Fifth Avenue, 12th Floor

 

New York, New York 10153

 

Attention:

Gail Steiner

 

Email:

gsteiner@standgen.com

 

 

 

With copies to (which shall not constitute notice):

 

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention:

Jonathan E. Levitsky

 

Email:

jelevitsky@debevoise.com

 

 

 

and

 

 

 

Glaser, Weil, Fink, Howard, Avchen & Shapiro LLP

 

10250 Constellation Blvd., 19th Floor

 

Los Angeles, California 90067

 

Attention:

Jeffrey C. Soza

 

Email:

jsoza@glaserweil.com

 

13.                               If at any time subsequent to the date hereof,
any provision of this letter agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this letter agreement.

 

14.                               This letter agreement may be executed
(including by facsimile or PDF) in two or more counterparts which together shall
constitute a single agreement.

 

15.                               This letter agreement and the rights and
obligations herein may not be assigned or otherwise transferred, in whole or in
part, by you without the express written consent of the Company.  This letter
agreement, however, shall be binding on successors of the parties hereto.

 

16.                               This letter agreement shall expire on the
first anniversary of the date on which a Standard General Designee no longer
serves as a director of the Company; except that you shall maintain in
accordance with the confidentiality obligations set forth herein any Evaluation
Material constituting trade secrets for such longer time (if any) as

 

6

--------------------------------------------------------------------------------


 

such information constitutes a trade secret of the Company as defined under 18
U.S.C. § 1839(3).

 

17.                               Each party acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this letter agreement, and that it has executed the
same with the advice of said counsel.  Each party and its counsel cooperated and
participated in the drafting and preparation of this letter agreement and the
documents referred to herein, and any and all drafts relating thereto exchanged
among the parties shall be deemed the work product of all of the parties and may
not be construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this letter agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
letter agreement shall be decided without regards to events of drafting or
preparation.  The term “including” shall in all instances be deemed to mean
“including without limitation.”

 

18.                               Notwithstanding anything contained herein to
the contrary, the obligations of the members of the Standard General Group
hereunder are several and not joint or collective.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

 

Very truly yours,

 

 

 

 

 

AMERICAN APPAREL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the Confidentiality Agreement between American Apparel, Inc.
and the Standard General Group]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

 

STANDARD GENERAL L.P.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

STANDARD GENERAL MASTER FUND L.P.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

P STANDARD GENERAL LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DOV CHARNEY

 

 

 

 

 

 

 

 

[Signature Page to the Confidentiality Agreement between American Apparel, Inc.
and the Standard General Group]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Standard General L.P.

Standard General Master Fund L.P.

P STANDARD GENERAL LLC

Dov Charney, along with his attorneys, representatives and agents

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Any employee or principal of Standard General L.P. or its Affiliates that is
involved in monitoring the American Apparel, Inc. investment, and any attorney
or accountant of Standard General L.P. or its Affiliates that advises Standard
General L.P. or its Affiliates in connection with the American Apparel, Inc.
investment

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[PRESS RELEASE]

 

American Apparel ®

 

American Apparel Signs Support Agreement with Standard General

 

LOS ANGELES — July 9, 2014 — American Apparel, Inc. (NYSE MKT: APP) today
announced it has reached a Nomination, Standstill and Support Agreement with
Standard General L.P. and company founder Dov Charney, the beneficial owners of
nearly 44% of the Company’s outstanding stock.  Under the agreement, Standard
General will provide up to $25 million in immediate financial support to the
Company, the Company’s board will be reconstituted, and an independent board
committee will be formed to oversee the continuing investigation into alleged
misconduct by Mr. Charney.

 

As part of the agreement, Standard General affirmed its support for American
Apparel’s sweatshop-free, “Made in USA” manufacturing philosophy and commitment
to maintain the Company’s manufacturing headquarters in Los Angeles.  Standard
General and Mr. Charney also agreed to certain standstill and voting limitations
through the Company’s 2015 annual meeting.

 

Other key points of the agreement include:

 

·                  A reconstitution of the Company’s board of directors in which
five of the current seven members, including Mr. Charney, will voluntarily step
down. The departing directors will be replaced by two new directors, chosen
jointly by Standard General and the current board, and three new directors
designated by Standard General.  All but one of the new directors are expected
to be independent directors and unaffiliated with either Standard General or
Mr. Charney.  The board will continue to be led by its current co-chairmen,
David Danziger and Allan Mayer.  Mr. Charney will not serve as a board member or
be nominated by the Company or Standard General as a board member.

 

·                  A continuation of the ongoing investigation into
Mr. Charney’s alleged misconduct overseen by a newly appointed, independent
board committee.  Mr. Charney will serve as strategic consultant until the end
of the investigation.  Based on the findings of the investigation, the committee
will determine if it is appropriate for Mr. Charney to serve as CEO or an
officer or employee of American Apparel.

 

·                  Adoption of a standstill agreement through the Company’s 2015
annual meeting that, among other things, prohibits Standard General and
Mr. Charney from acquiring any additional shares in American Apparel and limits
their vote to no more than one third of the Company’s shares on any issue put to
stockholders; their remaining shares would be voted proportionately to the vote
of other stockholders.

 

“This truly marks the beginning of an important new chapter in the American
Apparel story,” said Mr. Mayer. “With the support of Standard General, we are
confident the Company will finally be able to realize its true potential.”

 

“The last few weeks have been difficult ones for the company, and we are
especially indebted to our special committee members Robert Greene, Marv
Igelman, and William Mauer, who have worked so tirelessly on the company’s
behalf,” said Mr. Danziger. “Any success the company enjoys in the future will
in large part be the result of their efforts.”

 

--------------------------------------------------------------------------------


 

The Company is concurrently filing a Current Report on Form 8-K with the SEC
attaching the Nomination, Standstill and Support Agreement in its entirety.

 

THE COMPANY URGES INVESTORS TO READ THE INFORMATION STATEMENT AND ANY OTHER
RELEVANT DOCUMENTS THAT THE COMPANY MAY FILE WITH THE SEC WHEN THEY BECOME
AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.  Stockholders will be
able to obtain, free of charge, copies of the Information Statement and any
other documents filed by the Company with the SEC at the SEC’s website at
http://www.sec.gov and at the Company’s website at http://www.
Americanapparel.net.

 

# # #

 

About American Apparel

 

American Apparel is a vertically integrated manufacturer, distributor, and
retailer of branded fashion basic apparel based in downtown Los Angeles,
California. As of May 31, 2014, American Apparel had approximately 10,000
employees and operated 249 retail stores in 20 countries, including the United
States, Canada, Mexico, Brazil, United Kingdom, Ireland, Austria, Belgium,
France, Germany, Italy, Netherlands, Spain, Sweden, Switzerland, Australia,
Japan, South Korea, and China. American Apparel also operates a global
e-commerce site that serves over 60 countries worldwide at
http://www.americanapparel.com. In addition, American Apparel operates a leading
wholesale business that supplies high quality T-shirts and other casual wear to
distributors and screen printers.

 

About Standard General L.P.

 

Standard General L.P. is a New York City-based SEC-registered investment advisor
that manages event-driven opportunity funds. Standard General was founded in
2007 and primarily manages capital for public and private pension funds,
endowments, foundations and high net worth individuals.

 

This press release, and other statements that the Company may make, may contain
forward-looking statements. Forward-looking statements are statements that are
not historical facts and are based upon the current beliefs and expectations and
are subject to risks and uncertainties which could cause actual results and/or
the timing of events to differ materially from those set forth in the
forward-looking statements. More detailed information about these and other
factors are detailed in the Company’s filings with the Securities and Exchange
Commission, including the Company’s Annual Report on Form 10-K for the year
ended December 31, 2013 and Quarterly Report on Form 10-Q for the quarter ended
March 31, 2014. The Company’s filings with the SEC are available at www.sec.gov.
You are urged to consider these factors carefully in evaluating the
forward-looking statements herein and are cautioned not to place undue reliance
on such forward-looking statements, which are qualified in their entirety by
this cautionary statement. The forward-looking statements speak only as of the
date on which they are made and the Company undertakes no obligation to publicly
update such forward-looking statements to reflect subsequent events or
circumstances.

 

Media Contact:

 

For American Apparel

Mike Sitrick

Sitrick And Company

310-788-2850

 

For Standard General

John Dillard

Weber Shandwick

212-445-8052

 

 

--------------------------------------------------------------------------------